Name: COMMISSION REGULATION (EC) No 2460/97 of 10 December 1997 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  Asia and Oceania
 Date Published: nan

 L 340/38 EN Official Journal of the European Communities 11 . 12. 97 COMMISSION REGULATION (EC) No 2460/97 of 10 December 1997 on the issue of import licences for garlic originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), Having regard to Council Regulation (EC) No 903/97 of 21 May 1 997 concerning a protective measure applicable to imports of garlic from China (2), and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (3), as amended by Regulation (EC) No 1 662/94 (4), the release for free circulation in the Com ­ munity of garlic imported from third countries is subject to presentation of an import licence; Whereas Article 1 ( 1 ) of Regulation (EC) No 903/97, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1997 to 31 May 1998; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for on 5 December 1997 is in excess of the maximum monthly quantity given in the Annex to that Regulation for the month of December 1997; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications; whereas the issue of licences in response to applications lodged after 5 December 1997 and before 8 January 1998 should be refused, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for on 5 December 1997 pursuant to Article 1 of Regulation (EEC) No 1859/93 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,05701 % of the quantity applied for, having regard to the information available to the Commission on 9 December 1997 . For the abovementioned products applications for import licences lodged after 5 December 1997 and before 8 January 1998 shall be refused. Article 2 This Regulation shall enter into force on 11 December 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 297, 21 . 11 . 1996, p . 1 . (2) OJ L 130 , 22. 5 . 1997, p . 6 . 0 OJ L 170 , 13 . 7. 1993, p . 10 . 4 OJ L 176, 9 . 7. 1994, p . 1 .